J-S03002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LATEEF KHADEEN WATTS,                             IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

SUPERINTENDENT THOMAS MCGINLEY,
PENNSYLVANIA BOARD OF PROBATION
AND PAROLE,

                            Appellees                  No. 2845 EDA 2017


                   Appeal from the Order Entered July 31, 2017
                In the Court of Common Pleas of Delaware County
               Criminal Division at No(s): CP-23-CR-0008178-2005


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED MARCH 26, 2018

        Lateef Khadeen Watts (Appellant) appeals pro se from the order

entered on July 31, 2017, that dismissed his petition for writ of habeas

corpus on the basis that Appellant’s maximum sentence had not yet expired

and, therefore, the claims Appellant asserted did not fall within the trial

court’s jurisdiction, citing Commonwealth, Department of Correction v.

Reese, 774 A.2d 1255 (Pa. Super. 2001). After review, we affirm.

        As stated verbatim in his brief, Appellant raises the following issues in

this appeal:

        [A.] Did the Common Pleas Court err in dismissing Appellant’s
        habeas Corpus Petition under the auspice that his original
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S03002-18


       judgment of sentence was NOT completed, thus, misapplying the
       facts for which was presented, and dismissing his habeas Petition
       erroneously?

       [B.] Did the court of Common Pleas err in dismissing Appellant
       Habeas Corpus Petition where he suffers a unconstitutional
       detention against a judicially imposed order issued by Delaware
       Count court of Common Pleas whereas Pennsylvania Board of
       Probation and Parole unconstitutionally altered his original
       maximum sentence without constitutional, statutory, and judicial
       authority, thus violating Appellant’s 14th, 4th, 5th, 8th, and 5th
       Amendment rights y a continued forced incarceration?

       [C.] Whether the Court of Common Pleas err’d in dismissing
       Appellant’s Habeas Corpus Petition when his rights to the Due
       Process Clause “Liberty Interest” continues to be violated by
       Governmental State Agency, pursuant to both State and Federal
       Constitutional mandates?

Appellant’s brief at 4.

       Despite Appellant’s statement of the issues that he attempts to raise in

this appeal, the essence of his arguments centers on his allegation that the

Pennsylvania Board of Probation and Parole (PBPP) erred in recalculating his

maximum release date, which this Court stated in Reese is not a proper use

of a writ of habeas corpus. See Reese, 774 A.2d at 1261. Moreover, under

the circumstances here, Appellant’s challenge should proceed through the

PBPP’s      administrative     process     with      any   appeal   directed    to     the

Commonwealth Court. See id. at 1260.

       We    have    reviewed     the    certified   record,   Appellant’s   brief,1   the

applicable law, and the opinion authored by the Honorable James P. Bradley
____________________________________________


1The Commonwealth/PBPP has not submitted a brief in connection with this
appeal.



                                           -2-
J-S03002-18



of the Court of Common Pleas of Delaware County, dated September 20,

2017. We conclude that Judge Bradley’s opinion accurately disposes of the

arguments raised by Appellant on appeal and we discern no abuse of

discretion or error of law. Accordingly, we adopt Judge Bradley’s opinion as

our own and affirm the July 31, 2017 order on that basis.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/18




                                    -3-
                                                                             Circulated 03/01/2018 08:53 AM




    IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                          CRIMINAL DIVISION



COMMONWEALTH OF PENNSYLVANIA                           CP-23-CR-8178-2005

                       vs.

                LATEEF WATTS                           2845 EDA 2017


A. Sheldon Kovach, Esquire, on behalf of the Commonwealth
Lateef Watts, prose


                                        OPINION

Bradley, J.                                         FILED:   q {aol (1

       Defendant, Lateef Watts, entered a negotiated guilty plea in the above matter before

the Honorable Chad F. Kenney, Sr., on April 5, 2006. He was sentenced to a thirty-six to

seventy-two month term of incarceration for possession with intent to deliver 19.67 grams of

cocaine.

       On July 19, 2017 Defendant filed a "Writ of Habeas Corpus Pursuant to 42 Pa.CS.A.

§§ 6501-6505. The petition was dismissed without a hearing on July 31, 2017. In the Order

dismissing the petition the court explained, that because Petitioner's maximum sentence had

not yet expired the matter was not within the jurisdiction of the trial court, citing

Commonwealth Dep't of Corrections v. Reese, 774 A.2d 1255, 1261 (Pa. Super. 2001)

(challenge the Board of Probation and Parole's recalculation of maximum release date is not




                                                1
 a proper use of the writ of habeas corpus). Defendant filed a timely appeal, necessitating this

 Opinion.

        Petitioner was convicted of drug offenses in four different cases1 in Delaware County.

The petition alleges that he was released on parole by the Pennsylvania Board of Probation

and Parole (PBPP) on August 25, 2010 and later detained on new criminal charges that arose

from an arrest in the City of Chester. He entered a negotiated plea to persons not to possess

a firearm, 18 Pa.CS.A. § 6105(A), on December 17, 2013 and was sentenced to thirty to

seventy-two months of incarceration. On February 10, 2014 parole on his state sentence

was revoked by the PBPP and he was recommitted. His maximum sentence has been

recalculated to December 23, 2018. Petitioner objected to this recalculation and, inter alia,

sought relief administratively before the PBPP and in the Commonwealth Court. Petitioner

alleges that he has also sought relief in the Federal District Court and that a petition for a

writ of habeas corpus filed there was dismissed on January 21, 2016.

       Petitioner alleged that he ls illegally being held beyond his original maximum sentence

and therefore seeks relief before this court by way of the writ of habeas corpus ad

subjiciendum. The essence of his complaint however, is with the PBPP's recalculation of

sentence after he was found in violation of his state parole following new convictions.




1 Case Number 252-06 (sentence of 30 days of probation imposed on 4/5/06); Case Number 3387-06
(sentence of 1 to 2 years of incarceration imposed on 5/31 /06); Case Number 253-06 (sentence 12-
36 months of incarceration imposed on 4 /5/06); Case Number 8 l 78-2005 (sentence of 36-72
months incarceration imposed on 4/5/06). In Philadelphia County (CP-51-CR-0406421-2004) the
Petitioner was convicted of carrying firearms without a license. He was found in violation of his
sentence in that case on September 12, 2007.

                                                2
       When a maximum sentence of more than two years (a "state sentence) is imposed the

authority to authority to grant or revoke parole is vested exclusively in the PBPP. See

.Commonwealth Department of Corrections v. Reese, supra, citing Commonwealth v.

Tiighman, 652 A.2d 390, 391 (Pa. Super. 1995).' The PBPP "has exclusive power 'to parole

and reparole, commit and recommit for violations of parole, and to discharge from parole .... '

61 P.S. § 331.17. [and] may extend the expiration of an offender's maximum sentence upon
                                                  C>

his recommitment as a convicted parole violator." Id. qljoting Eckert v. Pa. Bd. of Probation

and Parole, 381 A.2d 1030 (Pa. Comwlth. 1978). A parolee may request administrative

review of a PBPP determination and seek appellate review of administrative parole orders in

the Commonwealth Court. Id. See also Commonwealth v. Wyatt, 115 A.3d 876 (Pa. Super.

2015) (issues relating to the calculation of sentence must be raised through administrative

proceedings or in the Commonwealth Court).

      In Reese, supra, the court described the nature of the writ of habeas corpus.

             The writ of habeas corpus is an extraordinary remedy that is available
      after other remedies have been exhausted or are ineffectual or nonexistent
      Moore v. Roth, 231 Pa.Super. 464, 331 A.2d 509, 511 (1974) (citation omitted).
      The writ will not issue if another remedy exists and is available. Id. The
      writ is not a substitute for appellate review. Commonwealth v. Wolfe, 413
      Pa.Super. 583, 605 A.2d 1271 (1992); see Wilson v. Commonwealth, Bureau of
      Corrections, 85 Pa.Cmwlth. 32, 480 A.2d 392 (1984) (holding that a petition
      seeking the correction of the Board's action in aggregating a defendant's two
      sentences does not sound in habeas corpus ); cf. Brown v. Dept. of Corrections,
      144 Pa.Cmwlth. 610, 601 A.2d 1345 (1992) (holding that a petition in which
      prisoners were directly challenging the legality of their continued detention,




                                              3
       which was not grounded merely on an administrative calculation, was in the
       nature of habeas corpus ).
774 A.2d at 1260. (emphasis added).
                                                                         J

       Petitioner's release date, as calculated by the PBPP, December 23, 2018, has not

expired. He is challenging the PPBP's administrative calculation. Under these circumstances

the writ of habeas corpus is unavailable and jurisdiction does not lie in the Court of Common

Pleas. Commonwealth Department of Corrections v. Reese, supra. (writ of habeas corpus is

not available to challenge Board's recalculation of maximum release date where recalculated

date has not expired; petitioner Reese's petition for writ of habeas corpus was within the

jurisdiction of the trial court where petition challenged continued detention beyond

recalculated date). See also Brown v. Dep't of Corrections, 144 Pa.Cmwlth. 610, 614, 601
A.2d 1345, 1347 (Pa. Cmwlth. 1992). Petitioner was obligated to seek administrative review

and pursue his claims further through the appeals process in the Commonwealth                   Court.,
                                                                                       c:
                                                                                                       =
                                                                              �=l��;
                                                                              i'Mi
                                                                                                       ->
                                                                                                       (/)
                                                                                                       ri,       T\
                                                                                           '·.
                                                                              -:;_:- ·- --:.·
                                                                              :":£ --
                                                                                                       -0
                                                                                                                 r-·
                                                                                                - f�


                                                                               -u·-· ,--
                                                                                  >
                                                                                   i. .... ·n          N
                                                                                                       C)
                                                                                 '1 (') 1: �
                                                                                  ) '·-..       ..     )::;,,,   fT1
                                                 BY THE COURT:                 ---.!
                                                                                          ·-· •
                                                                                                       :Ir.
                                                                                                       (3)
                                                                                                                 (:)
                                                                                                       u,
                                                                                                       N




                                                                                                            J.




                                             4